Citation Nr: 1231236	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  08-04 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left ankle/foot disability, to include the question of whether new and material evidence has been submitted to reopen a claim for service connection for pes planus with plantar fasciitis and a left ankle sprain.

3.  Entitlement to an increased rating for residuals of a head injury, to include post-traumatic headaches and a scalp laceration, which are currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1992.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO) dated in April 2006, October 2006 and October 2007.  The Veteran's disagreement with the denial of entitlement to service connection for a left foot disability and a left knee disability and an increased rating for residuals of a head injury led to this appeal.  

In September 2010, the Veteran presented testimony before the undersigned at the RO.  Previously, in June 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Transcripts of these hearings have been associated with the Veteran's VA claims file.

The instant decision finds that new and material evidence has been received sufficient to reopen the claim for a left foot/ankle disability under the specific diagnoses the Agency of Original Jurisdiction (AOJ) has previously denied the claim.  This reopened claim, along with the issue of service connection for a left knee disability and an increased rating claim for residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.

[The issue of entitlement to a clothing allowance will be addressed in a separate Board decision.]


FINDINGS OF FACT

1.  The RO denied a claim for service connection for pes planus with plantar fasciitis and a left ankle sprain in a January 1998 rating decision.  This January 1998 rating decision is the last final denial regarding service connection for a left ankle sprain.

2.  In May 1999, the Veteran filed an untimely Substantive Appeal stemming from the January 1998 decision denying service connection for pes planus with plantar fasciitis.  The RO treated the untimely Substantive Appeal as a new claim to reopen.  The Veteran abandoned this application to reopen by failing to respond within a year to a June 16, 1999 request for new and material evidence.

3.  The evidence associated with the claims file subsequent to the January 1998 rating decision's final denial of service connection for a left ankle sprain and that evidence submitted subsequent to the abandonment of the May 1999 application to reopen the claim for service connection for pes planus with plantar fasciitis is neither cumulative nor redundant of the evidence of record at that time, and raises a reasonable possibility of substantiating the previous claims denied on the merits.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision is final as to the denial of service connection for a left ankle sprain.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The Veteran abandoned his May 1999 application to reopen a claim for service connection for pes planus with plantar fasciitis by not submitting new and material evidence within a year of a June 16, 1999 request for new and material evidence and this denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.158 (2011).

3.  New and material evidence having been submitted, the claim for service connection for left foot pes planus with plantar fasciitis and a left ankle disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the disposition below is fully favorable to the Veteran in that the Board is reopening the previously-denied service-connection claim in appellate status.  Therefore, the Board finds that all notification and development action necessary to render a fair decision in this matter has been completed.  Additional discussion of VA's compliance with the duty to notify and assist provisions of the VCAA regarding the reopened claim and the other claims currently in appellate status will be accomplished should this appeal be returned to the Board following the remand actions outlined below.

II.  Analysis

The Veteran asserts that he has a left foot/ankle disability attributable to service, to include his contention that such is secondary to his service-connected hip disability.  This appeal stems from a complex procedural history.  The RO originally denied service connection for pes planus with plantar fasciitis and a left ankle sprain in a January 1998 rating decision.  The Veteran filed a timely Notice of Disagreement with the denial of service connection for pes planus, but did not appeal the claim as to service connection for a left ankle sprain.  Thus, the denial of service connection for a left ankle sprain became final.  38 U.S.C.A. § 7105 (West 2002).

The RO issued a March 1999 Statement of the Case regarding service connection for pes planus with plantar fasciitis.  The Veteran did not timely perfect the appeal by submitting a Substantive Appeal.  Although a Substantive Appeal (VA Form 9) was submitted in May 1999, it was untimely and the RO considered this untimely submission a new application to reopen.  Based on this application to reopen, the RO sent the Veteran a June 16, 1999 letter requesting that he submit new and material evidence.  Due to the Veteran's failure to submit any evidence, the RO denied the claim in August 1999, but informed him that if he submitted the evidence by June 16, 2000, the RO could continue processing the claim.  The Veteran did not submit any additional evidence prior to June 16, 2000. 

Where evidence requested in connection with a claim to reopen is not furnished within one year after the date of request, the claim will be considered abandoned.  See 38 C.F.R. § 3.158 (2011).  After the expiration of one year, further action will not be taken unless a new claim is received.  See 38 C.F.R. § 3.158 (2011); see also Morris v. Derwinski, 1 Vet. App. 260, 264 (1991) (claimants "have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits," so if "VA notifies a claimant of the need for further evidence and the claimant fails to respond within one year of that notice, the claim is deemed to have been abandoned.").  Based on the Veteran's failure to submit any evidence within a year of the June 16, 1999 letter, the May 1999 application to reopen was abandoned and the August 1999 denial of service connection for pes planus with plantar fasciitis was final.  See 38 C.F.R. § 3.158 (2011).

Although a timely appeal is not filed, if new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for an SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2011); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  

Thus, if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim."  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Consequently, "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran filed a new application to reopen the claim for pes planus with plantar fasciitis in December 2005.  In an April 2006 rating decision, the RO denied the application to reopen the claim.  The Veteran again filed to reopen the claim in May 2006.  The RO issued another rating decision denial to reopen in October 2006.  Current review of the claims file, however, reveals subsequently associated VA treatment records are dated within one year of both of these denials.  This evidence includes an April 2007 VA treatment note that discusses the relationship between the Veteran's disabilities, to include the potential relationship between the foot, knee and hip disabilities.  Although this record may have been associated with the claims file subsequent to the passage of one year time, this VA created document was in VA's constructive possession during the one year period.  See Dinn v. West, 11 Vet. App. 462 (1998).

In September 2007, within a year of the October 2006 denial, the Veteran submitted private medical evidence from a treating physician that addressed the history of left ankle, left foot and left knee disabilities.  

Also within a year of the October 2006 rating decision denial, in August 2007, the Veteran filed a claim for service connection for torn cartilage in the left foot.  Following denial of this claim in the October 2007 rating decision, the Veteran filed a timely Notice of Disagreement and after the issuance of a January 2008 Statement of the Case, a timely Substantive Appeal.  

Review of this procedural history reveals that after the last final denial of the claim for service connection for a left ankle disability in January 1998 and the May 1999 claim for service connection for pes planus with plantar fasciitis was abandoned, the Veteran next filed a claim for a foot related disability in December 2005.  As outlined above, new evidence was associated with the claims file regarding a foot disability within a year of both the April 2006 and October 2006 rating decisions.  This evidence included medical treatment records regarding the relationship between the Veteran's left foot disability and the left hip.  Based on the current service connection for a hip disability and as the Veteran, in part, contends that the left foot disability is due to service-connected left hip disability, the Board finds that this evidence is new and material and must be considered as filed with the December 2005 application to reopen.  See 38 C.F.R. §§ 3.156, 3.310 (2011), Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  That is, this evidence goes to the one of the current theories of entitlement for the claim in appellate status and relates to an unestablished fact:  that the Veteran has a current foot disability that is attributable to service or to a service-connected disability.  

As new and material evidence was submitted within one year of the April 2006 and October 2006 denials of applications to reopen, the current claim stems from the Veteran's December 2005 application to reopen.  The importance of this finding relates to the establishment of an effective date if service connection is subsequently established for the left foot disability.  

The previously described new and material evidence was also submitted within a year of the October 2006 rating decision denial of service connection for a left knee disability.  In this previously described record, the clinician also provided a medical evidence that, essentially, goes to the relationship between the left knee disability and the service-connected hip disability, and as such, new and material evidence has also been submitted as to this claim within one year of the original October 2006 rating decision denial.  This claim on appeal also stems from the original claim.  See 38 C.F.R. §§ 3.156, 3.310, Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

Although the Board has already found that new and material evidence has been submitted in light of the discussion of when the claims in appellate status were filed, the Board finds it important to delve further into a discussion of new and material evidence and discuss in more general terms the regulations and evidence relevant to the finding that new and material evidence has been submitted in this case.  Specifically, the question must still be addressed if new and material evidence has been received to reopen the claim for service connection for a left ankle disability.  As discussed below, the Board finds that the current claim in appellant status encompasses disabilities of the ankle.  Jurisdictionally, the Board may only reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2011); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b) (2011).

Otherwise, to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet. App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  

Regarding requests to reopen filed on or after August 29, 2001, such as this one, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade, 24 Vet. App. at 110.

Here, in addition to the evidence filed within a year of the April 2006 and October 2006 denials, the claims file contains additional evidence relevant to the appeal.  This evidence includes a June 2008 document from the same private treating physician that submitted the September 2007 record; in this June 2008 statement she opines that the Veteran had left foot and left ankle injuries in service and opined that the Veteran had left ankle internal derangement that "may have occurred secondary as a result of [service]."  In addition, the Veteran has provided testimony before the undersigned regarding the incurrence of the foot disability; specifically, the Veteran has testified that the foot disability began because of running in boots during service.  See Board Hearing Tr. at 18.  This evidence goes to the central element of whether the Veteran has a current left foot disability, to include that of the ankle, due to service.  As this evidence is relevant and not redundant of evidence previously of record, it is new and material.  Accordingly, the Veteran's claims must be reopened.  38 C.F.R. § 3.156 (2011).  To this extent only, the appeal is granted.  

Regarding the characterization of the issue, the prior denials of the claim were specific to the diagnosis of pes planus with plantar fasciitis and diagnosis of a left ankle sprain.  In the current claim on appeal, the Veteran and his representative have made clear that the claim is one for service connection for a left foot disability in general and not a specific diagnosis.  In addition, the evidence of record indicates there is a current left ankle disability, and the Veteran has discussed the ankle when discussing his foot disability.  Based on evidence of record of different feet diagnoses and to ensure that development is completed based on the general allegation that the Veteran has a current foot/ankle disability that is due to service, the Board has re-characterized the claim to reflect the same.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Next, the Board will detail the additional development required prior to adjudication of the claims for service connection for a left foot/ankle and left knee disability, as well as the claim for an increased rating for residuals of a head injury on the merits.


ORDER

As new and material evidence has been received, the claim of service connection for pes planus with plantar fasciitis and left ankle disability is reopened, and the appeal to this extent is allowed; the claim is now one for service connection for a left foot/ankle disability.


REMAND

The Board will discuss each of its reasons for remand in turn.  In addition to these reasons, the claims file, to include the Virtual VA file, contains documents that have been included in the record after the most recent Supplemental Statement of the Case.  On remand, the AOJ will have an opportunity to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2011).

Additional Records

Following the September 2010 Board hearing, the Veteran submitted a copy of a "Claim for Compensation" that appears to have been filed with the Office of Workers' Compensation Programs of the U.S. Department of Labor.  Included with the workers' compensation claim was a medical evaluation from Dr. H.C., which appears to have been completed as part of the workers' compensation claim.  It is unclear, however, whether the limited documents submitted by the Veteran include all medical and adjudicatory documents pertinent to that claim.  As such, on remand the AOJ should request copies of the Veteran's records regarding Workers' Compensation benefits, including any Workers' Compensation administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

Additionally, the Veteran indicated at his September 2010 hearing that he has used a considerable amount of leave from his job with the U.S. Postal Service as a result of his claimed disabilities.  See, e.g., Board Hearing Tr. at 8-9.  The Veteran also indicated that the Postal Service provided him with employment physicals concerning his claimed orthopedic disabilities near the outset of his postal career.  Id. at 24.  Because the Veteran has identified potentially relevant employment records that may be beneficial to his service connection and increased rating claims, such records should be obtained on remand.  Accordingly, and with any necessary assistance from the Veteran (i.e., requesting and obtaining his consent to release this information), leave records and any other relevant employment records from the Postal Service, such as employment physicals or doctor's notes, should be obtained and associated with the claims file on remand.

VA Examinations

Regarding the claims for service connection, as detailed above, there is medical opinion evidence of record that the disabilities are attributable to service.  There is also evidence of record that indicates that these disabilities are due to post-service work-related injuries.  There is, however, not an opinion of record that fully considers the evidence of injury in service and after service and provides a complete rationale for the opinion.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

Review of the service treatment records reveals evidence of treatment for left knee and left foot/ankle pain.  An April 1987 record documents a diagnosis of a left ankle sprain.  These records also indicate that the Veteran had a pre-service history of rheumatism; the presumption of soundness applies in this case, however, as no left knee or left foot disabilities were noted upon entrance into service.  38 C.F.R. § 3.304(b) (2011).

After review of the current evidence of record, the Board finds that obtaining a thorough examination report in which the examiner provides a non-speculative opinion completed with benefit of review of the claims file would aid in the final adjudication of these claims for service connection.  See 38 C.F.R. § 3.159 (2011).  On remand, the Veteran should be scheduled for such an examination.  Based on the contentions made by the Veteran, the examiner should address whether the left knee disability is secondary to the service-connected left hip disability and lumbosacral spine degenerative joint disease.  See 38 C.F.R. § 3.310 (2011).

Regarding the increased rating claim for residuals of a head injury, the Veteran testified regarding the various manifestations of the disability during his Board hearing.  The symptoms included headaches (Board Hearing Tr. at 4); dizziness (Board Hearing Tr. at 6); vision problems, to including seeing specks, focusing, and blurry vision (Board Hearing Tr. at 6, 10-11); memory loss (Board Hearing Tr. at 7); and lack of ability to move muscles around the eyebrow (Board Hearing Tr. at 14).  The disability may be rated as residuals of a traumatic brain injury (TBI).  The criteria for rating such disabilities were amended during the pendency of this appeal, with the new criteria becoming effective on October 23, 2008.  Based on the representative's discussion during the Board hearing, it is clear that the Veteran wishes to be considered under the revised criteria.  See 73 Fed. Reg. 54,705 (Sept. 23, 2008).  The Veteran was last provided a VA examination that evaluated the disability in June 2009.  On review of this examination report, the Board notes that the Veteran reported symptoms in his testimony not considered or discussed by the examiner in the examination report.  In this regard, the rating criteria are complex and necessitate the evaluation of a significant amount of medical information.  To ensure there is a comprehensive examination report of record that allows the Board to accurately rate the disability under the complex revised rating criteria, the Board remands the issue to allow the AOJ to obtain such a comprehensive examination.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain and associate with the claims file copies of the Veteran's records regarding Workers' Compensation benefits, including any Workers' Compensation administrative decisions (favorable or unfavorable) and the medical records upon which such decisions were based.  If such records are unavailable, the claims file should be clearly documented to that effect.

2.  With any needed assistance from the Veteran, obtain and associate with the claims file the Veteran's leave records and any employment physicals or doctor's notes from the U.S. Postal Service pertaining to the Veteran's head injury residuals and claimed left knee and left foot/ankle disabilities.  If such records are unavailable, the claims file should be clearly documented to that effect.

3.  After completing the development outlined in items 1 and 2, schedule the Veteran for an examination to determine the nature and etiology of his claimed left foot/ankle and left knee disabilities.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and reviewed by the examiner in connection with the examination.  The examiner is asked to provide an opinion on the following questions:

a)  Is it at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a left foot/ankle disability that had its onset during service or is otherwise causally related to any event or circumstance of his active service?  

b)  Is it at least as likely as not (50 percent probability or higher) that the current left ankle/foot disability was caused or aggravated by the service-connected left hip and/or lumbosacral spine disability?

c) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a left knee disability that had its onset during service or is otherwise causally related to any event or circumstance of his active service?  

d)  Is it at least as likely as not (50 percent probability or higher) that the current left knee disability was caused or aggravated by the service-connected left hip and/or lumbosacral spine disability?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the development outlined in item 1 and 2 above, schedule the Veteran for an examination with a qualified clinician to assess the nature and severity of his residuals of a head injury, to include assessing as residuals of a Traumatic Brain Injury.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and reviewed by the examiner in connection with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


